[Cite as State v. Watson, 2018-Ohio-4971.]
                      IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO




STATE OF OHIO,                                    :   APPEAL NOS. C-170598
                                                                   C-170648
        Plaintiff-Appellee,                       :   TRIAL NO. B-1505959

  vs.                                             :      O P I N I O N.

JOE B. WATSON,                                    :

    Defendant-Appellant.                          :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: December 12, 2018




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Melynda J. Machol,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

J. Rhett Baker for Defendant-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS




M OCK , Presiding Judge.

          {¶1}   Following a guilty plea, defendant-appellant Joe B. Watson was

convicted of one count of felonious assault under R.C. 2911.11(A)(1), with an

accompanying firearm specification. He now appeals from that conviction.

          {¶2}   Watson asserts a single assignment of error in which he contends the

delay in bringing him to trial violated his constitutional right to a speedy trial.

Because we hold that Watson waived the issue by pleading guilty, we find that this

assignment of error is not well taken.

          {¶3}   A guilty plea constitutes a complete admission of guilt. Crim.R. 11(B);

State v. Morgan, 181 Ohio App.3d 747, 2009-Ohio-1370, 910 N.E.2d 1075, ¶ 23 (1st

Dist.).    A defendant who enters a voluntary guilty plea while represented by

competent counsel waives the right to appeal all nonjurisdictional defects in the

proceedings. Ross v. Common Pleas Court, 30 Ohio St.2d 323, 323-324, 285 N.E.2d

25 (1972); State v. Calloway, 1st Dist. Hamilton No. C-040066, 2004-Ohio-5613, ¶

21.   That waiver includes independent claims related to the deprivation of

constitutional rights that occurred prior to the entry of the guilty plea. State v.

Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, 855 N.E.2d 48, ¶ 117; Morgan at ¶ 25-

26.

          {¶4}   It is well-settled that a guilty plea waives the defendant’s right to

challenge his or her conviction on statutory speedy-trial grounds. State v. Kelley, 57

Ohio St.3d 127, 566 N.E.2d 658 (1990), paragraph one of the syllabus; Montpelier v.

Greeno, 25 Ohio St.3d 170, 170-171, 495 N.E.2d 581 (1986). The law is less clear as to

whether the same rule applies to constitutional speedy-trial violations. See State v.

Sherrer, 2d Dist. Greene No. 2015-CA-40, 2016-Ohio-3198, ¶ 9.


                                            2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    In State v. West, 134 Ohio App.3d 45, 730 N.E.2d 388 (1st Dist.1999),

the defendant argued that his conviction violated his constitutional right to a speedy

trial. This court stated:

       It is well established that a plea of guilty waives all defects in the

       prosecution except those errors involving the regularity and

       constitutionality of the plea itself and the procedure by which it was

       accepted by the court, and errors challenging the subject-matter

       jurisdiction of the court. Accordingly, because the specific claim here

       was waived by [the defendant’s] guilty plea, we overrule this

       assignment of error.

Id. at 52.

       {¶6}    Other appellate courts have reached a different conclusion.        See

Sherrer at ¶ 9; State v. Kutkut, 8th Dist. Cuyahoga No. 98479, 2013-Ohio-1442, ¶ 9;

State v. Carmon, 8th Dist. Cuyahoga No. 75377, 1999 WL 1044603, *1-2 (Nov. 18,

1999). These cases rely on the concept that the statutory and constitutional rights to

a speedy trial are separate and require separate analyses. See State v. Branch, 9

Ohio App.3d 160, 162, 458 N.E.2d 1287 (8th Dist.1983).         The Eighth Appellate

District stated that the enactment of the Ohio Speedy Trial Act by the legislature

“does not supplant” the constitutional guarantee of a speedy trial, and that the

legislature cannot “create a constitutional right through legislative action.” Id. We

disagree with those cases, and we reaffirm our holding in West.

       {¶7}    Both the Ohio Supreme Court and this court have stated that the Ohio

speedy-trial statutes are the state’s method of implementing the right to a speedy

trial contained in the United States and Ohio Constitutions. See State v. Adams, 43



                                          3
                      OHIO FIRST DISTRICT COURT OF APPEALS



Ohio St.3d 67, 68, 538 N.E.2d 1025 (1989); State v. Brewster, 1st Dist. Hamilton

Nos. C-030024 and C-030025, 2004-Ohio-2993, ¶ 3. The Ohio Supreme Court has

also specifically stated that the statutory speedy-trial provisions set forth in R.C.

2945.71 et seq. are “coextensive with the constitutional speedy trial provisions.”

State v. King, 70 Ohio St.3d 158, 160, 637 N.E.2d 903 (1994), citing State v. O’Brien,

34 Ohio St.3d 7, 516 N.E.2d 218 (1987). Because they are coextensive, a defendant,

by entering a guilty plea, generally waives both the statutory and the constitutional

right to a speedy trial.

       {¶8}    The record shows that in accepting Watson’s plea, the trial court

complied with the requirements of Crim.R. 11(C).         It conducted a meaningful

dialogue to ensure that his plea was made knowingly, intelligently and voluntarily.

See State v. Nero, 56 Ohio St.3d 106, 107-108, 564 N.E.2d 474 (1990); State v.

Fields, 1st Dist. Hamilton No. C-090648, 2010-Ohio-4114, ¶ 8-9. Because Watson’s

plea was made knowingly, intelligently and voluntarily and he did not challenge the

voluntariness of the plea, he waived both his statutory and constitutional rights to a

speedy trial. Therefore, we overrule his sole assignment of error and affirm the trial

court’s judgment.

                                                                 Judgment affirmed.


C UNNINGHAM and D ETERS , JJ., concur.


Please note:
       The court has recorded its own entry this date.




                                           4